Case 8:20-cv-01066-VMC-CPT Document 27 Filed 09/14/20 Page 1 of 2 PageID 98




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


  MICHAEL DIBENNEDETTO



         Plaintiff,

  v.                                            CASE NO.: 8:20-cv-01066VMC-CPT

  PROWAY CONSTRUCTION
  GROUP, LLC; SOUTH SHORE
  RECYCLING & CRUSHING, LLC;
  and ROBERT VOLLMER

         Defendants.

  ___________________________________/


                                NOTICE OF MEDIATION

         COMES NOW, Defendants PROWAY CONSTRUCTION GROUP, LLC;

  SOUTH SHORE RECYCLING & CRUSHING, LLC; and ROBERT VOLLMER

  by and through their undersigned counsel and pursuant to Local Rules for the Middle

  District of Florida and the Federal Rules of Civil Procedure hereby file this Notice of

  Mediation:

         Mediation is set beginning at 9:00 AM with Mark Hanley on October 23, 2020.

  Undersigned understands that upon receipt of this Notice, Mr. Hanley will confirm

  mediation and provide the parties instructions regarding video attendance.




                                               1
Case 8:20-cv-01066-VMC-CPT Document 27 Filed 09/14/20 Page 2 of 2 PageID 99




                                                       September 14, 2020


                                                       Respectfully submitted,

                                                       /s/ Robert Blanchfield
                                                       Robert E. Blanchfield, Esquire
                                                       Florida Bar Number: 0361800
                                                       bob@blanchfieldlawfirm.com.
                                                       ROBERT BLANCHFIELD, P.A.
                                                       127 West Fairbanks Ave.
                                                       Winter Park, Florida 32789
                                                       (407) 497-0463
                                                       Counsel for Defendants


                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 14th day of September 2020, I electronically

  filed the foregoing with the Clerk of the Court using the CM/ECF system which will send

  a notice of electronic filing to all counsel of record in this matter. This Notice was also

  mailed to Plaintiff, Michael DiBenedetto, 315 SE 11th Ave, Apt B, Fort Lauderdale, FL

  33301.


                                                       /s/ Robert Blanchfield
                                                       Attorney




                                              2
